Citation Nr: 0322923	
Decision Date: 09/05/03    Archive Date: 09/11/03

DOCKET NO.  99-01 073	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Montgomery, 
Alabama


THE ISSUE

Entitlement to service connection for a back disorder.


REPRESENTATION

Appellant represented by:	The American Legion


WITNESS AT HEARINGS ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

D. L. Wight, Counsel


INTRODUCTION

The veteran served on active duty from February 1953 to 
February 1955.  

This case comes before the Board of Veterans' Appeals (Board) 
by means of a March 2001 rating decision rendered by the 
Montgomery, Alabama, Regional Office (RO) of the Department 
of Veterans Affairs (VA) which held that new and material 
evidence had not been submitted to reopen a previously 
disallowed claim of entitlement to service connection for 
lumbosacral strain with degenerative disc disease.  

In October 2002, the Board issued a decision holding that new 
and material evidence had been submitted to reopen the claim 
of service connection for a back disorder.  At that time, the 
Board chose to undertake additional development on this issue 
pursuant to authority granted by 38 C.F.R. § 19.9(a)(2).  


FINDINGS OF FACT

1.  All evidence necessary for an equitable disposition of 
the veteran's claim for service connection for a back 
disability has been developed.

2.  During active service, the veteran complained of back 
pain.  

3.  A VA physician has opined that the veteran's lower back 
arthritis is related to his in-service complaints of back 
pain.  


CONCLUSION OF LAW

The veteran's present back disability was incurred during his 
active service.  38 U.S.C.A. §§ 101, 1110, 5100, 5102-5103A, 
5106, 5108 (West 2002); 38 C.F.R. §§ 3.303, 3.304 (2002).


REASONS AND BASES FOR FINDINGS AND CONCLUSION

As mentioned previously, the Board undertook additional 
development of the evidence pursuant to 38 C.F.R. 
§ 19.9(a)(2).  The veteran was accorded an examination in May 
2003 for disability evaluation purposes and the report of the 
examination has recently been associated with the claims 
file.  However, the United States Court of Appeals for the 
Federal Circuit recently invalidated the regulations which 
empowered the Board to consider additional evidence without 
prior RO review in the absence of a waiver of such review by 
the veteran or his representative.  Disabled American 
Veterans v. Sec'y of Veterans Affairs, 327 F.3d 1339 (Fed. 
Cir. 2003).  In this case, a waiver has not been obtained.  
However, given the Board's favorable determination in this 
case, no prejudice accrues to the veteran, and the Board will 
proceed without further delay.

Service connection may be granted for disabilities that were 
incurred in or aggravated by active military service.  38 
U.S.C.A. § 1110 (West 2002); 38 C.F.R. §§ 3.303, 3.304 
(2002).  The Board concludes that medical evidence is needed 
to lend plausible support for the issue presented by this 
case because it involves questions of medical fact requiring 
medical knowledge or training for its resolution.  Caluza v. 
Brown, 7 Vet. App. 498, 506 (1995); Layno v. Brown, 6 Vet. 
App. 465, 470 (1994); Espiritu v. Derwinski, 2 Vet. App. 492, 
494-95 (1992).  See also, 38 C.F.R. § 3.159(a)(1) (Competent 
medical evidence means evidence provided by a person who is 
qualified through education, training, or experience to offer 
medical diagnoses, statements, or opinions).

In this case, the veteran contends that his present back 
disability is directly related to in-service complaints of 
low back pain.  Despite complaints of back pain during active 
service, the veteran's separation examination report reveals 
that his spine was normal and that his general heath was 
excellent.  Post service medical records show that the 
veteran was hospitalized at a VA medical facility in October 
1957 for acute lumbosacral strain.

In support of his contentions, the veteran has submitted 
private medical records linking the veteran's present back 
disability to in-service back injury.  In May 2003, the 
veteran was afforded a VA compensation and pension 
examination.  The examiner reviewed the claims folder in 
conjunction with the examination.  The veteran complained of 
weakness and stiffness in his back since his injury in 
service.  Mild degenerative arthritis of the lower back was 
diagnosed.  The examiner opined that it was at least as 
likely as not that the veteran's lower back pain was due to 
his original in-service injury.  

As the evidence set forth above shows that the veteran 
reported back pain during active service which has medically 
been linked to his present low back disability, service 
connection for the veteran's low back disability is 
warranted.  38 U.S.C.A. §§ 1110, 5107 (West 2002); 38 C.F.R. 
§§ 3.303, 3.304 (2002).


ORDER

Service connection for a low back disability is granted.


	                        
____________________________________________
	GARY L. GICK
	Veterans Law Judge, Board of Veterans' Appeals

IMPORTANT NOTICE:  We have attached a VA Form 4597 that tells 
you what steps you can take if you disagree with our 
decision.  We are in the process of updating the form to 
reflect changes in the law effective on December 27, 2001.  
See the Veterans Education and Benefits Expansion Act of 
2001, Pub. L. No. 107-103, 115 Stat. 976 (2001).  In the 
meanwhile, please note these important corrections to the 
advice in the form:

?	These changes apply to the section entitled "Appeal to 
the United States Court of Appeals for Veterans 
Claims."  (1) A "Notice of Disagreement filed on or 
after November 18, 1988" is no longer required to 
appeal to the Court.  (2) You are no longer required to 
file a copy of your Notice of Appeal with VA's General 
Counsel.
?	In the section entitled "Representation before VA," 
filing a "Notice of Disagreement with respect to the 
claim on or after November 18, 1988" is no longer a 
condition for an attorney-at-law or a VA accredited 
agent to charge you a fee for representing you.



 



